745 N.W.2d 779 (2008)
J. Edward KLOIAN, Plaintiff, Counter-Defendant-Appellant,
v.
Thomas VAN FOSSEN, Personal Representative of the Estate of William Van Fossen, Defendant, Counter-Plaintiff, Third-Party Plaintiff-Appellee, and
Victor T. Weber, Third-Party Defendant.
Docket No. 134321. COA No. 262953.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the motion for reconsideration of this Court's December 28, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.